Case 2:19-cv-06182-DSF-PLA Document 38-4 Filed 02/26/20 Page 1 of 4 Page ID #:1034



   1   Shayla Myers (SBN: 264054)
   2   Romy Ganschow (SBN: 320294)
       LEGAL AID FOUNDATION OF LOS ANGELES
   3   7000 S. Broadway, Los Angeles, CA 90003
   4
       Tel.: (213) 640-3983
       E-Mail: smyers@lafla.org
   5           rganschow@lafla.org
   6
       Attorneys for Gladys Zepeda, Miriam Zamora,
   7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All
   8
   9   Additional Attorneys on Next Page
  10
                                 UNITED STATES DISTRICT COURT
  11
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
       JANET GARCIA, GLADYS ZEPEDA,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
  14   MIRIAM ZAMORA, ALI EL-BEY,                      )
                                                       )
  15   PETER DIOCSON JR, MARQUIS                       )
       ASHLEY, JAMES HAUGABROOK,                       )   DECLARATION OF NICOLAS
                                                       )   EMMONS
  16   individuals, KTOWN FOR ALL, an
       unincorporated association;                     )
  17   ASSOCIATION FOR RESPONSIBLE                     )
                                                       )
  18   AND EQUITABLE PUBLIC                            )
       SPENDING, an unincorporated                     )
  19   association                                     )
                          Plaintiff(s),                )
  20                                                   )
                     vs.                               )
  21                                                   )
                                                       )
  22   CITY OF LOS ANGELES, a municipal                )
       entity; DOES 1-7,                               )
  23                     Defendant(s).                 )
                                                       )
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                 DECLARATION OF NICOLAS EMMONS
Case 2:19-cv-06182-DSF-PLA Document 38-4 Filed 02/26/20 Page 2 of 4 Page ID #:1035



   1   Catherine Sweetser (SBN: 271142)
   2   Kristina Harootun (SBN: 308718)
       SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
   3   11543 W. Olympic Blvd.,
   4
       Los Angeles, CA 90064
       Tel.: (310) 396-0731
   5   Email: csweetser@sshhlaw.com
   6
              kharootun@sshhlaw.com

   7   Attorneys for Plaintiffs.
   8
       Benjamin Allan Herbert (SBN: 277356)
   9   William L. Smith (SBN: 324235)
       KIRKLAND & ELLIS LLP
  10
       555 S. Flower St., Los Angeles, CA 90071
  11   Tel.: (213) 680-8400
       Email: benjamin.herbert@kirkland.com
  12
               william.smith@kirkland.com
  13
       Attorneys for Plaintiffs Ktown for All, Ali El-Bey,
  14
       Peter Diocson Jr., Marquis Ashley, Association for Responsible
  15   and Equitable Public Spending, and Janet Garcia.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                 DECLARATION OF NICOLAS EMMONS
Case 2:19-cv-06182-DSF-PLA Document 38-4 Filed 02/26/20 Page 3 of 4 Page ID #:1036




                     DECLARATION OF NICOLAS EMMONS
            1.     My name is Nicolas Emmons.I have personal knowledge of the
     facts contained in this declaration, and if called to testify, I could and would
      testify competently as to the truth ofthe facts in this declaration.
            2.     I am a committee member and the outreach team lead of
     Koreatown for All, one of the plaintiffs in this case.
            3.   Around 10:15am on February 24, 2020, another Ktown for All
      member and I went to Shatto Place between 4th Street and 6th Street to assist
      a community member, Kahn, during a Sanitation cleanup.
            4.     Two police officers and 6 or 7 Sanitation employees arrived
      about five minutes after us. I took a video on my phone of our interactions
      with the police officers and Sanitation employees. Attached is a true and
      correct copy of the video that I took.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on February 24, 2020 in Los Angeles, California


                                                O
                                               Nicolas Emmons




                              DECLARATION OF NICHOLAS PRICE
Case 2:19-cv-06182-DSF-PLA Document 38-4 Filed 02/26/20 Page 4 of 4 Page ID #:1037




                          EXHIBIT A

      [TO BE LODGED WITH THE COURT]
